UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to BIO-SOLUTIONS CORP. (Exact name of registrant as specified in its charter) Nevada 333-147917 90-0557171 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) 1oop 410, Suite 200, San Antonio, TX 78209 (Address of Principal Executive Offices) (Zip Code) (210) 268-9409 (Registrant’s telephone number, including area code) N/A (Former name or former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 6, 2013 Common stock, $0.001 par value PART I BIO-SOLUTIONS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 F-2 Condensed Statements of Operations for the three months ended March 31, 2013 and 2012 and Development Stage from October 1, 2011 to March 31, 2013 (Unaudited) F-3 Condensed Statements of Cash Flows for the three months ended March 31, 2013 and 2012 and Development Stage from October 1, 2011 to March 31, 2013 (Unaudited) F-4 Notes to Condensed Financial Statements (Unaudited) F-5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 6 ITEM 4. CONTROLS AND PROCEDURES 7 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 8 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. MINE SAFETY DISCLOSURE 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 10 SIGNATURES 11 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited condensed interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q and article 10 of Regulation S-X of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the consolidated financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the three months ended March 31, 2013 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission on March 22, 2013. F-1 BIO-SOLUTIONS CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS MARCH 31, 2013 (UNAUDITED) AND DECEMBER 31, 2012 IN US$ (UNAUDITED) MARCH 31, DECEMBER 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - Total current assets Other Asset Intellectual Property TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Liability for stock to be issued - Short - term loans - Short - term loans - related parties Short - term loans - convertible Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock, $0.001 par value, 200,000,000 shares authorized, 116,578,612 and 101,085,862 shares issued and outstanding as of March 31, 2013 andDecember 31, 2012, respectively Additional paid in capital Deferred compensation ) ) Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity (deficiency) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ The accompanying notes are an integral part of these financial statements. F-2 BIO-SOLUTIONS CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS AND ACCUMULATED OTHER COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2, 2, 2013 THREE MONTHS ENDED MARCH 31, THREE MONTHS ENDED MARCH 31, DEVELOPMENT STAGE PERIOD FROM OCTOBER 1, 2011 to MARCH 31, REVENUE $
